Exhibit 10.8


FIRST Amendment
to
Loan and security agreement


This First Amendment to Loan and Security Agreement (this “Amendment”) is
entered into this 26th day of March, 2020, by and between Silicon Valley Bank
(“Bank”) and CARDIOVASCULAR SYSTEMS, INC., a Delaware corporation (“Borrower”).
Recitals
A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of March 31, 2017 (as the same may from time to time be amended,
modified, supplemented or restated, the “Loan Agreement”).
B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.
C. Borrower has requested that Bank amend the Loan Agreement to make certain
revisions to the Loan Agreement as more fully set forth herein.
D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.
Agreement
        Now, Therefore, in consideration of the foregoing recitals and other
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
2.Amendments to Loan Agreement.
a.Section 2.4 (Interest Rate). Subsection (a) of Section 2.4 is deleted in its
entirety and replaced with the following:
“ (a) Interest Rate. Subject to Section 2.4(b), the principal amount outstanding
under the Revolving Line shall accrue interest at a floating per annum rate
equal to the Prime Rate minus three quarters of one percent (0.75%), which
interest rate shall be payable monthly in accordance with Section 2.4(d) below.”


b.Section 2.5 (Fees). Subsections (b) and (c) of Section 2.5 are deleted in
their entirety and replaced with the following:
“ (b) Termination Fee. Upon termination of this Agreement or the termination of
the Revolving Line for any reason prior to the date that is fifteen (15) days
prior to the Revolving Line Maturity Date, in addition to the payment of any
other amounts then-owing, a termination fee in an amount equal to three percent
(3.00%) of the Revolving Line; provided that no termination fee shall be charged
if the credit facility hereunder is replaced with a new facility from Bank;





--------------------------------------------------------------------------------



(c) Unused Revolving Line Facility Fee. Payable quarterly in arrears on the last
day of the quarter in which the Effective Date occurs, on the last day of each
quarter occurring thereafter prior to the Revolving Line Maturity Date, and on
the Revolving Line Maturity Date, a fee (the “Unused Revolving Line Facility
Fee”) in an amount equal to fifteen one hundredths of one percent (0.15%) per
annum of the average unused portion of the Revolving Line, as determined by
Bank, computed on the basis of a year with the applicable number of days as set
forth in Section 2.4(d). The unused portion of the Revolving Line, for purposes
of this calculation, shall be calculated on a calendar year basis and shall
equal the difference between (i) the Revolving Line, and (ii) the average for
the period of the daily closing balance of the Revolving Line outstanding;”


c.Section 5.3 (Accounts Receivable). The caption to Section 5.3 is deleted in
its entirety and replaced with “Accounts Receivable”.
d.Section 5.3 (Accounts Receivable). Subsection (c) of Section 5.3 is deleted
in its entirety and intentionally omitted.
e.Section 6.2 (Financial Statements, Reports, Certificates). Subsection (e) of
Section 6.2 is deleted in its entirety and replaced with the following:
“ (e) Compliance Certificates. Concurrently with delivery of the financial
statements referenced in Section 6.2(c) (to the extent required to be delivered
thereunder) and 6.2(d), a duly completed Compliance Certificate signed by a
Responsible Officer, certifying that as of the end of such month or quarter, as
applicable, Borrower was in full compliance with all of the terms and conditions
of this Agreement, and setting forth calculations showing compliance with the
financial covenants set forth in this Agreement, if applicable, and such other
information as Bank may reasonably request, including, without limitation, a
statement that at the end of such month or quarter, as applicable, there were no
held checks;”


f.Section 6.2 (Financial Statements, Reports, Certificates). Section 6.2 is
amended by (i) relettering subsection (k) as subsection (l) and (ii) inserting
the following new subsection (k):
“ (k) prompt written notice of any changes to the beneficial ownership
information set out in Section 14 of the Perfection Certificate. Borrower
understands and acknowledges that Bank relies on such true, accurate and
up-to-date beneficial ownership information to meet Bank’s regulatory
obligations to obtain, verify and record information about the beneficial owners
of its legal entity customers; and”


g.Section 6.8 (Operating Accounts). Section 6.8 is deleted in its entirety and
replaced with the following:
“Section 6.8 (Operating Accounts).
(a) Borrower shall maintain all of its operating accounts and excess cash with
Bank or Bank’s Affiliates.
(b) Provide Bank five (5) days prior written notice before establishing any
Collateral Account at or with any bank or financial institution other than Bank
or Bank’s Affiliates. For each Collateral Account that Borrower at any time



--------------------------------------------------------------------------------



maintains, Borrower shall cause the applicable bank or financial institution
(other than Bank) at or with which any Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Bank’s Lien in such Collateral
Account in accordance with the terms hereunder which Control Agreement may not
be terminated without the prior written consent of Bank. The provisions of the
previous sentence shall not apply to deposit accounts exclusively used for
payroll, payroll taxes, and other employee wage and benefit payments to or for
the benefit of Borrower’s employees and identified to Bank by Borrower as such.
         (c) Borrower shall obtain any letters of credit, Cash Management
Services and business credit cards exclusively from Bank; provided however, for
the avoidance of doubt, Cash Management Services shall not include Borrower’s
use of RegalPay software or other similar payment automation software.”
         
h.Section 6.12 (Formation or Acquisition of Subsidiaries). Section 6.12 is
deleted in its entirety and replaced with the following:
“6.12 Formation or Acquisition of Subsidiaries. Notwithstanding and without
limiting the negative covenants contained in Sections 7.3 and 7.7 hereof, at the
time that Borrower forms any direct or indirect Subsidiary or acquires any
direct or indirect Subsidiary after the Effective Date (including, without
limitation, pursuant to a Division), Borrower shall (a) cause such new
Subsidiary to provide to Bank a joinder to this Agreement to cause such
Subsidiary to become a co-borrower hereunder together with such appropriate
financing statements and/or Control Agreements, all in form and substance
reasonably satisfactory to Bank (including being sufficient to grant Bank, for
itself and as agent for each Secured Swap Provider, a first priority Lien
(subject to Permitted Liens) in and to the assets of such newly formed or
acquired Subsidiary), (b) provide to Bank appropriate certificates and powers
and financing statements, pledging all of the direct or beneficial ownership
interest in such new Subsidiary, in form and substance reasonably satisfactory
to Bank; and (c) provide to Bank all other documentation in form and substance
satisfactory to Bank, including one or more opinions of counsel satisfactory to
Bank, which in its opinion is appropriate with respect to the execution and
delivery of the applicable documentation referred to above. Any document,
agreement, or instrument executed or issued pursuant to this Section 6.12 shall
be a Loan Document and shall secure or guaranty (as applicable) all of the
Obligations owing to Bank and any Secured Swap Provider.”


i.Section 6.15 (Online Banking). Section 6.15 is deleted in its entirety and
replaced with the following:
“6.15 Online Banking.


(a) Utilize Bank’s online banking platform for all matters requested by Bank
which shall include, without limitation (and without request by Bank for the
following matters), uploading information pertaining to Accounts and Account
Debtors, requesting approval for exceptions, requesting Credit Extensions, and
uploading financial statements and other reports required to be delivered by
this Agreement (including, without limitation, those described in Section 6.2 of
this Agreement).


(b) Comply with the terms of Bank’s Online Banking Agreement as in effect from
time to time and ensure that all persons utilizing Bank’s online banking
platform are duly authorized to do so by an Administrator. Bank shall be
entitled to assume the



--------------------------------------------------------------------------------



authenticity, accuracy and completeness on any information, instruction or
request for a Credit Extension submitted via Bank’s online banking platform and
to further assume that any submissions or requests made via Bank’s online
banking platform have been duly authorized by an Administrator.”


j.Section 7.1 (Dispositions). Section 7.1 is deleted in its entirety and
replaced with the following:
“7.1 Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose
of (including, without limitation, pursuant to a Division) (collectively,
“Transfer”), or permit any of its Subsidiaries to Transfer, all or any part of
its business or property, except for Transfers (a) of Inventory in the ordinary
course of business; (b) of worn-out or obsolete Equipment that is, in the
reasonable judgment of Borrower, no longer economically practicable to maintain
or useful in the ordinary course of business of Borrower; (c) consisting of
Permitted Liens and Permitted Investments; (d) consisting of the sale or
issuance of any stock of Borrower permitted under Section 7.2 of this Agreement;
(e) consisting of Borrower’s use or transfer of money or Cash Equivalents in a
manner that is not prohibited by the terms of this Agreement or the other Loan
Documents; (f) of non-exclusive licenses for the use of the property of Borrower
or its Subsidiaries in the ordinary course of business; and (g) relating to the
Permitted Sale and Leaseback Transaction.”


k.Section 7.3 (Mergers or Acquisitions). Section 7.3 is deleted in its entirety
and replaced with the following:
“7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary or pursuant to a Division), except for Permitted
Acquisitions. A Subsidiary may merge or consolidate into another Subsidiary or
into Borrower.”


l.Section 10 (Notices). The email address stated “LBetterley@csi360.com”
appearing in Section 10 is hereby deleted and replaced with
“JPoints@csi360.com”.
m.The contact information for the Bank’s counsel set forth in Section 10 is
hereby deleted in its entirety and replaced with the following:
“Morrison & Foerster LLP
200 Clarendon Street, 20th Floor
Boston, Massachusetts 02116
Attention: Charles W. Stavros, Esq.
          E-Mail: cstavros@mofo.com”


n.Section 13 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 are deleted in their entirety and replaced
with the following:
“ “Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability



--------------------------------------------------------------------------------



company, that Person’s managers and members. For purposes of the definition of
Eligible Accounts, Affiliate shall include a Specified Affiliate.”
“ “Borrowing Base” is eighty-five percent (85%) of Eligible Accounts; provided,
however, during a Streamline Period, the Borrowing Base shall be Fifty Million
Dollars ($50,000,000), in each case as determined by Bank from Borrower’s most
recent Borrowing Base Report (and as may subsequently be updated by Bank in
Bank’s sole discretion based upon information received by Bank including,
without limitation, Accounts that are paid and/or billed following the date of
the Borrowing Base Report); provided, however, that Bank has the right to
decrease the foregoing amount and/or percentages in its good faith business
judgment to mitigate the impact of events, conditions, contingencies, or risks
which may adversely affect the Collateral or its value.”
“ “Borrowing Base Report” is that certain report of the value of certain
Collateral in the form specified by Bank to Borrower from time to time.”


“ “Revolving Line” is an aggregate principal amount equal to Fifty Million
Dollars ($50,000,000).”


“ “Revolving Line Maturity Date” is March 31, 2022.”


o.Section 13 (Definitions). The following new defined terms are hereby inserted
alphabetically in Section 13.1:
“ “Administrator” is an individual that is named:


(a)  as an “Administrator” in the “SVB Online Services” form completed by
Borrower with the authority to determine who will be authorized to use SVB
Online Services (as defined in Bank’s Online Banking Agreement as in effect from
time to time) on behalf of Borrower; and


(b)  as an Authorized Signer of Borrower in an approval by the Board.”


“ “Division” means, in reference to any Person which is an entity, the division
of such Person into two (2) or more separate Persons, with the dividing Person
either continuing or terminating its existence as part of such division,
including, without limitation, as contemplated under Section 18-217 of the
Delaware Limited Liability Company Act for limited liability companies formed
under Delaware law, or any analogous action taken pursuant to any other
applicable law with respect to any corporation, limited liability company,
partnership or other entity.”


“ “First Amendment Effective Date” is March 26, 2020.”


“ “Specified Affiliate” is any Person (a) more than ten percent (10.0%) of whose
aggregate issued and outstanding equity or ownership securities or interests,
voting, non-voting or both, are owned or held directly or indirectly,
beneficially or of record, by Borrower, and/or (b) whose equity or ownership
securities or interests representing more than ten percent (10.0%) of such
Person’s total outstanding combined voting power are owned or held directly or
indirectly, beneficially or of record, by Borrower.” 





--------------------------------------------------------------------------------



p.Section 13 (Definitions). Subsection (f) of the definition of “Permitted
Acquisition” or “Permitted Acquisitions” in Section 13.1 are deleted in their
entirety:
“ (f) the total consideration, including cash and the value of any non-cash
consideration for all such Acquisitions, does not exceed Fifty Million Dollars
($50,000,000) in the aggregate;”
q.Section 13 (Definitions). The following defined term set forth in
Section 13.1 is deleted in its entirety:
“ “Eligible Inventory” means Inventory that meets all of Borrower’s
representations and warranties in Section 5.3(c) and is otherwise acceptable to
Bank in all respects.”
r.Exhibit C. The Borrowing Base Report (as defined in the Loan Agreement until
the date of this Amendment) appearing as Exhibit C to the Loan Agreement is
deleted in its entirety and replaced with the following: “Exhibit C –
Intentionally Omitted”.
3.Limitation of Amendments.
a.Subject to Section 5 hereof, the amendments set forth in Section 2, above,
are effective for the purposes set forth herein and shall be limited precisely
as written and shall not be deemed to (a) be a consent to any amendment, waiver
or modification of any other term or condition of any Loan Document, or
(b) otherwise prejudice any right or remedy which Bank may now have or may have
in the future under or in connection with any Loan Document.
b.This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended (including,
without limitation, pursuant to the Updated Perfection Certificate), are hereby
ratified and confirmed and shall remain in full force and effect.
4.Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:
a.Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
b.Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;



--------------------------------------------------------------------------------



c.The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;
d.The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;
e.The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;
f.The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and
g.This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
5.Updated Perfection Certificate. Borrower has delivered an updated Perfection
Certificate dated as of March 26, 2020 (the “Updated Perfection Certificate”),
which Updated Perfection Certificate shall supersede in all respects that
certain Perfection Certificate delivered to Bank dated as of the Effective Date.
Borrower and Bank acknowledge and agree that all references in the Loan
Agreement to the “Perfection Certificate” shall hereinafter be deemed to be a
reference to the Updated Perfection Certificate.
6.Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
7.Counterparts. This Amendment may be executed in any number of counterparts and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument.



--------------------------------------------------------------------------------



8.Right of Set-Off. In consideration of Bank’s agreement to enter into this
Amendment, Borrower hereby reaffirms and hereby grants to Bank, a lien, security
interest and right of set off as security for all Obligations to Bank, whether
now existing or hereafter arising upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Bank or any entity under the control of Bank
(including a Bank subsidiary) or in transit to any of them. At any time after
the occurrence and during the continuance of an Event of Default, without demand
or notice, Bank may set off the same or any part thereof and apply the same to
any liability or obligation of Borrower even though unmatured and regardless of
the adequacy of any other collateral securing the loan. ANY AND ALL RIGHTS TO
REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
9.Effectiveness. As a condition precedent to the effectiveness of this Amendment
and the Bank’s obligation to make further Advances under the Revolving Line,
Bank shall have received the following documents prior to or concurrently with
this Amendment, each in form and substance reasonably satisfactory to Bank:
a.this Amendment duly executed on behalf of Borrower;
b.the Borrowing Resolutions;
c.a good standing certificate of Borrower, certified by the jurisdiction of
formation of Borrower, dated as of a date no earlier than thirty (30) days prior
to the date hereof;
d.certified copies, dated as of a recent date, of financing statement and other
lien searches of Borrower, which shall be obtained by Bank, accompanied by
written evidence (including any Uniform Commercial Code termination statements)
that the Liens revealed in any such searched either (i) will be terminated prior
to or in connection with this Amendment, or (ii) will constitute Permitted
Liens;
e.evidence reasonably satisfactory to Bank that the insurance policies required
pursuant to Section 6.7 of the Loan Agreement are in full force and effect;
f.Borrower’s payment of Bank’s reasonable and documented legal fees and
expenses incurred in connection with this Amendment; and
g.such other documents as Bank may reasonably request to effectuate the terms
of this Amendment.
10.Post-Closing Requirement. Within thirty (30) days after the date hereof,
Borrower shall deliver to Bank evidence reasonably satisfactory to Bank that the
insurance endorsements required by Section 6.7 of the Loan Agreement are in full
force and effect. Failure



--------------------------------------------------------------------------------



to comply with the foregoing requirement within the time period noted shall
constitute an Event of Default for which no grace or cure period shall apply.




[Signature page follows.]






--------------------------------------------------------------------------------



In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.



BANKBORROWER


Silicon Valley Bank




By:  _/s/ Tom Hertzberg_______________
Name: Tom Hertzberg
Title:  Managing Director


CARDIOVASCULAR SYSTEMS, INC.




By:  _/s/ Jeffrey Points________________
Name: Jeffrey Points
Title:  Chief Financial Officer






